Citation Nr: 1626442	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-22 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and Milwaukee, Wisconsin, respectively.  Jurisdiction of the Veteran's claims file rests with the RO in Chicago, Illinois

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is associated with the claims file.

Additional evidence has been associated with the Veteran's claims file since the RO last considered the Veteran's claim in an October 2012 Supplemental Statement of the Case.  The Veteran has not provided a waiver of RO consideration of this evidence.  However, because the Veteran's claim is granted in full in this decision, no waiver is required.  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a right knee disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's diabetes mellitus, type II, was caused in part, by his service-connected lumbar spine, cervical spine, and left knee disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, secondary to service-connected lumbar spine, cervical spine, and left knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 18 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claim for entitlement to service connection herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

The Veteran contends that he developed diabetes mellitus, type II, due to weight gain from an inability to exercise caused by service-connected disabilities.  He requests service connection for diabetes mellitus, type II, on a secondary basis due to his service-connected lumbar spine, cervical spine, left knee, left hip, and right ankle disabilities.  Service connection is currently in effect for cervical strain, lumbar strain with degenerative changes of the sacroiliac joint, left hip acetibular calcification, hypertension, left elbow tendonitis, left knee patellofemoral pain syndrome, recurrent right ankle sprain, pes planus and degenerative joint disease of the bilateral feet, genital and anal warts, carpal tunnel syndrome of the left wrist, and carpal tunnel syndrome of the right wrist.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

During his May 2016 hearing before the Board, the Veteran reported that he first developed diabetes mellitus, type II, in the late 1990's or early 2000's, and that his diabetes was caused by weight gain, which was a result of an inability to exercise caused by his service-connected disabilities.

VA treatment records from 2008 through 2015 reflect diagnoses of and treatment for diabetes.  Notably, a July 2008 VA treatment record notes the Veteran's reports of low back stiffness and service-connected neck injury, and indicates that the Veteran gained weight over the years from his limited ability to exercise due to these disabilities, which "most probably caused his diabetes . . . ."  The physician noted that the Veteran "cannot exercise except walking at his job."  Additionally, VA treatment records dated in July 2010, December 2010, September 2011, December 2011, April 2012, November 2013, January 2014, May 2014, and February 2015 state that the Veteran is "unable to exercise because of his service-connected disabilities which include neck pain [sic] back problems [sic] left knee [sic] which has caused him to gain weight and develop diabetes most likely related to his service disabilities."

In a September 2012 letter, J.W., M.D. recommended that the Veteran undergo bariatric surgery for weight loss, noting that the Veteran tried multiple diets with very little success.

In an April 2016 letter, J.W., M.D. opined that, due to the Veteran's "service related injuries he was unable to maintain a healthy weight."  Dr. J.W. explained that the Veteran's "weight gain as well as lack of exercise due to his injuries were contributing factors to his development of diabetes."

In a May 2016 letter, H.H., M.D., a VA physician opined that the Veteran has been unable to exercise due to his service-connected disabilities of neck pain, left knee pain, and back pain, and that "in return has developed diabetes due to the weight gain."

After a thorough review of the evidence of record, the Board concludes that service connection for diabetes mellitus, type II, to include as secondary to service-connected lumbar spine, cervical spine, left knee disabilities, is warranted.  The medical evidence of record reflects diagnoses of diabetes mellitus, type II.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Additionally, the only medical evidence of record relates the Veteran's diabetes mellitus, type II, to his service-connected lumbar spine, cervical spine, and left knee disabilities.  In that regard, VA treatment records as early as July 2008 state that the Veteran's service-connected disabilities prohibited him from exercising, causing him to gain weight and develop diabetes.  Numerous VA treatment records have reiterated that medical opinion.  Moreover, the Veteran submitted an additional medical opinion in April 2016 from Dr. J.W., who also found that the Veteran's service-connected disabilities interfered with his ability to maintain a healthy weight, and that weight gain and lack of exercise due to these injuries were contributing factors in the development of his diabetes.  Last, in May 2016, the Veteran submitted another medical opinion reiterating the conclusion that his diabetes was caused by weight gain due to an inability to exercise as a result of his service-connected neck pain, left knee pain, and back pain.  The Board has no reason to doubt the competency of these medical opinions, and finds them to be probative in this case.  There is no other evidence in the claims file which addresses the etiology of the Veteran's diabetes mellitus, type II. 

Accordingly, as the only competent evidence of record links the Veteran's diabetes mellitus, type II, to his service-connected lumbar spine, cervical spine, and left knee disabilities, the criteria for entitlement to service connection for diabetes mellitus, type II, are met.  38 C.F.R. § 3.310 (2015).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

In a June 2015 rating decision, the RO denied entitlement to service connection for a right knee disability and a left ankle disability.  In March 2016, the Veteran submitted a timely notice of disagreement with respect to these claims.  The record does not reflect that a statement of the case has been issued with respect to these claims.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO for a statement of the case to be issued.  Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO must issue a statement of the case with regard to the issues of entitlement to service connection for a right knee disability and a left ankle disability.  


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for a right knee disability and a left ankle disability, pursuant to a March 2016 notice of disagreement with a June 2015 rating decision.  38 C.F.R. § 19.26 (2015). 

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


